Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al. (US 2012/0080955) in view of Pam et al. (US 2020/0021236)

Re Claim 1; Fishman discloses an inverter arrangement (14), comprising: 
a plurality of inverters (14a-d), wherein each inverter of the plurality of inverters includes a respective DC voltage intermediate circuit (the dc side of the inverter 14a) and a respective AC current output (the port coupling to the transformers), 
wherein each inverter of the plurality of inverters is configured to generate an AC current from a DC voltage (30 generates dc voltages) at the DC voltage intermediate circuit and output the AC current at the AC current output, (Fig. 1) and 
an intermediate circuit switching device (the switches coupled from the inverter to the solar panels) configured to electrically couple or to isolate the plurality of DC voltage intermediate circuits of the plurality of inverters to form at least one first partial intermediate at least one second partial intermediate circuit (controlling the switch coupled to 14d forms a second partial intermediate circuit),  and
selectively galvanically couple each DC voltage intermediate circuit of the plurality of DC voltage intermediate circuits to the at least one first partial intermediate circuit or the at least one second partial intermediate circuit, 
wherein the second partial intermediate circuit includes a photovoltaic terminal configured to be coupled to a photovoltaic installation and receiver electric power generated by the photovoltaic installations (Fig. 1 shows switches 14d is coupled to the photovoltaic system. Further fig. 2 shows the connections).
wherein the at least one first partial intermediate circuit and the at least one second partial intermediate circuit are galvanically isolated from each other. (Galvanic isolation is a way to isolate functional sections of electrical systems to prevent current flow. See https://www.allaboutcircuits.com/technical-articles/galvanic-isolation-purpose-and-methodologies/ and the control of the switches provides galvanic isolation between the first and second partial intermediate circuit)
	Fig. 8 shows a Wind power optimizer and transmitter 40 is similar to a sun power optimizer and transmitter as described above, except that it typically, but not exclusively, utilizes a single DC-to-DC converter (as shown, for example in FIG. 3) instead of four DC-to-DC converters as shown in FIG. 2 for a solar power optimizer and transmitter. The output of one or more wind power optimizers and transducers are connected via a high voltage DC link 42 to a centralized grid synchronized multiphase regulated current source inverter system 14 where the 
Fishman does not disclose wherein the first partial intermediate circuit include a wind power terminal configured to be coupled to a wind power system including one or more wind power installation and receive electric power generated by the wind power system.
However, Pan discloses a system in which a combination of both the wind power system and a PV power system are used and wherein the wind power system is separated from the PV power system. Fig. 2.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have inverter with its switches 14a and 14 b assigned to a dedicated wind power system and have inverter with it’s respective switch coupled to the PV system, motivated by the desire to separate or control the amount of power generated and distributed so that the power sent to the grid is regulated. 
Further, regarding the limitation of galvanic isolation, the first partial intermediate circuit shown my either Fishman and Pan includes or discloses a converter/inverter and the second partial intermediate circuit also includes a converter/inverter. The inverters are also coupled to the winding of the transformer 18 to provide the galvanic isolation.  (Fig.1 and also see the reproduction below)



    PNG
    media_image1.png
    476
    745
    media_image1.png
    Greyscale


Re Claim 3; Fishman discloses comprising: a first set of inverters having respective DC voltage intermediate circuits coupled to the first partial intermediate circuit are combined to form a first inverter sub-arrangement configured to generate a first partial AC current, (14a and 14 b forms a first set on inverters)and 
a second set of inverters (14c and 14d ) having respective DC voltage intermediate circuits coupled to the second partial intermediate circuit are combined to form a second inverter sub- arrangement configured to generate a second partial AC current, 
wherein the first and second partial AC currents are combined to form an overall AC current to be fed into an electricity supply grid, (closing the last set of switches combines the AC from the first and second set of inverters) and 


Re Claim 4; Fishman discloses wherein AC current outputs of inverters of different inverter sub-arrangements are galvanically isolated from each other. (Galvanic isolation is a way to isolate functional sections of electrical systems to prevent current flow. See https://www.allaboutcircuits.com/technical-articles/galvanic-isolation-purpose-and-methodologies/ and the control of the switches after the inverter provides galvanic isolation between the first and second partial intermediate circuit)

Re Claim 5; Fishman discloses wherein the inverters of the different inverter sub-arrangements are coupled to a transformer (18) having at least two primary windings such that the first and second partial AC currents are overlaid in the transformer to form a joint AC current. (Fig. 1)

Re Claim 6; Fishman discloses comprising: an output current switching device (switches coupled in between the transformer and the inverters) configured to electrically couple or isolate AC current outputs of the plurality of inverters to form a first partial current output and a second partial current output, the output current switching device configured to galvanically couple each of the AC current outputs of the plurality of inverters to the first current output or second partial current output, wherein the first and the second partial current outputs are galvanically isolated from one another by the output current switching device. (Fig. 1)

Re Claim 7; Fishman discloses wherein the output current switching device is synchronized with the intermediate circuit switching device such that: the first partial current output is assigned to the first inverter sub- arrangement, and the second partial current output is assigned to the second inverter sub- arrangement. (Fig. 1)

	Re Claim 8; Fishman discloses the inverter arrangement is configured such that a first intermediate circuit voltage of the first partial intermediate circuit is different from a second intermediate circuit voltage of the second power intermediate circuit. (the voltage received or produced is based on either the wind and/or the sun which would produce different voltages.)
Re Claim 9; Fishman discloses wherein the first or second  intermediate circuit voltage is set depending on an operating point of the photovoltaic installation at the second partial intermediate circuit. (Fig. 1)

Re Claim 13; the combination of Fishman in view of Pan discloses a renewable energy generation installation for feeding electric power into an electricity supply grid, comprising: at least one wind power system for generating electric power from wind; at least one photovoltaic installation for generating electric power from solar radiation; and an inverter arrangement according to claim 1. (see the rejection of claim 8)

Re Claim 14; Fishman discloses comprising: a controller 16 configured to control the inverter arrangement depending on power currently able to be generated from the plurality of power currently able to be generated from solar radiation, wherein the at least one solar power 
Fishman does not disclose the controller 16 configured to control the inverter arrangement depending on power currently able to be generated from wind and power currently able to be generated from solar radiation, wherein the at least one wind power system is coupled to the first partial intermediate circuit by a wind power terminal, and wherein the at least one photovoltaic installation is coupled to the second partial intermediate circuit by a photovoltaic terminal.
However Pan discloses a controller 370 configured to control an inverter arrangement (325, 340, 360) depending on power currently able to be generated from wind (310) and power currently able to be generated from solar radiation (330), wherein the at least one wind power system is coupled to the first partial intermediate circuit (307c) by a wind power terminal (the bus in between 310 and 307c), and wherein the at least one photovoltaic installation is coupled to the second partial intermediate circuit (307d) by a photovoltaic terminal ((the bus in between 330 and 307d). (Fig. 3, Par. 0056).
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have replaced some of the PV 30 of Fishman and replace it with a wind generation as disclosed by Pan in order to have a redundant source of energy for the grid in case one fails or ineffective. 

Re Claim 15; Pan discloses comprising: an energy store (350) configured to store or output electrical energy, and an electrical consumer (301) configured to consume electrical 

Re Claim 16; Fishman discloses a method for controlling a renewable energy generation installation comprising: using at multiple photovoltaic installation, generating electric power from solar radiation; 
wherein the renewable energy generation installation comprises an inverter arrangement (14) having a plurality of inverters, (Fig. 1)
wherein: each inverter of the plurality of inverters has a respective DC voltage intermediate circuit and a respective AC current output, wherein each inverter of the plurality of inverters generates an AC current from a DC voltage at the DC voltage intermediate circuit and outputs the AC current at the AC current output, and 
the inverter arrangement has an intermediate circuit switching device that electrically couples or isolates the DC voltage intermediate circuits of the plurality of inverters and thereby forms a first partial intermediate circuit and a second partial intermediate circuit, and thereby galvanically couples the DC voltage intermediate circuits of each of the plurality inverters selectively to the first or second partial intermediate circuits, the first and the second partial intermediate circuits are galvanically isolated from one another, (See the rejection of claim. 1)
In another figure, Fishman discloses wherein the first and second partial intermediate circuit has a wind power system and further discloses that Elements of the virtual immersion system described above for solar energy systems also apply to a virtual immersion system for 
Fishman does not disclose wherein: the first partial intermediate circuit has a wind power terminal for coupling to a wind power system that has one or more wind power installations to thereby be configured to receive electric power generated by the wind power system
However, Pan discloses the first partial intermediate circuit (225) has a wind power terminal (210) for coupling to a wind power system that has one or more wind power installations to thereby be configured to receive electric power generated by the wind power system.
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have replaced some of the PV 30 of Fishman and replace it with a wind generation as disclosed by Pan in order to have a redundant source of energy for the grid in case one fails or ineffective. 

Re Claim 18; Fishman discloses wherein: a first set inverters having respective DC voltage intermediate circuit is coupled to the first partial intermediate circuit are combined to form a first inverter sub-arrangement to generate a first partial AC current, (14a and 14 b forms a first set on inverters) and 
a second set inverters (14c and 14d ) having respective DC voltage intermediate circuit is coupled to the second partial intermediate circuit are combined to form a second inverter sub- arrangement to generate a second partial AC current, 
the method comprising: combining the first and second partial AC currents to form an overall AC current to be fed into an electricity supply grid, (closing the last set of switches combines the 
Re Claim 19; Fishman discloses wherein: the inverter arrangement has an output current switching device that electrically couples or isolates the AC current outputs of a plurality of inverters and thereby forms a first partial current output and a second partial current output, and each of the AC current outputs of the plurality inverters is galvanically selectively to the first or second partial current output, and the output current switching device is synchronized with the intermediate circuit switching device such that the output current switching device and the intermediate circuit switching device are switched jointly, the first partial current output is assigned to a first inverter sub-arrangement, and the second partial current output is assigned to a second inverter sub-arrangement. (Fig. 1)

Re Claim 20; Pan discloses wherein at least one of: the inverter arrangement, the intermediate circuit switching device, and the output current switching device is controlled depending on power currently able to be generated from wind and power currently able to be generated from solar radiation. (Fig. 3, Par. 0056)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman in view of Pan and further in view of O’Brien et al (US 2013/0162047).

Re Claim 2; Fishman discloses wherein each inverter of the plurality of inverters see (Fig. 1).

However in an analogues art, O’Brien discloses typical solar farm and wind farm inverters require a wide voltage tolerance band in order to provide power that matches the varying grid voltage. (Par. 0004).
Therefore it would have been obvious to one of the ordinary skill in the art as the filing of the invention to have used an inverter which operates using a tolerance band method as disclosed by O’Brien in order to provide power that matches the varying grid voltage.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman in view of Pam et al. (US 2020/0021236) and further in view of Bhavaraja et al. (US 2011/0115301)

Re Claim 10; the combination of Fishman in view of Pam discloses PV and wind power generation system. 
The combination however does not disclose wherein: the wind power system and the photovoltaic installation are each associated with a nominal power, and the inverter arrangement has a nominal power that corresponds to the nominal power of the wind power system and a reserve power.
However, Bhavaraja discloses wherein: the wind power system and the photovoltaic installation are each characterized by a nominal power, and the inverter arrangement has a nominal power that corresponds to the nominal power of the wind power system plus a reserve power. (Par. 0014, the extra 10% is considered as the reserve power).


Re Claim 11; Bhavaraja discloses wherein the reserve power corresponds to at most 20% of the nominal power of the wind power system. (10% is not greater than the 20% being claimed.)

Re Claim 12; Bhavaraja discloses wherein the reserve power corresponds to a value that is less than 50% the nominal power of the photovoltaic installation. (10% is the maximum allowed overage the inverter is capable of handling)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman in view of Pam et al. (US 2020/0021236) and further in view of O’Brien et al (US 2013/0162047).
Re Claim 17; Fishman discloses wherein each inverter of the plurality of inverters see (Fig. 1).
Fishman does not disclose the inverters operates using a tolerance band method.
However in an analogues art, O’Brien discloses typical solar farm and wind farm inverters require a wide voltage tolerance band in order to provide power that matches the varying grid voltage. (Par. 0004).
.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fishman and pan does not disclose at least one first partial intermediate circuit that includes the wind power terminal and the at least one second partial intermediate circuit that includes the photovoltaic terminal are galvanically isolated from each other.
However, the Examiner respectfully disagree, As indicated above, the first partial intermediate circuit shown my either Fishman and Pan includes or discloses a converter/inverter and the second partial intermediate circuit also includes a converter/inverter. The inverters are also coupled to the winding of the transformer 18 to provide the galvanic isolation which is similarly taught by the Applicant’s specification.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munier et al (US 2014/0021785) and Rogers (US 20160072292).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/25/2022
Primary Examiner, Art Unit 2836